Exhibit 10.1

2012 Genworth Financial, Inc. Omnibus Incentive Plan

Performance Stock Unit Award Agreement

 

 

Dear [Participant Name]:

You have been selected to receive an Award under the 2012 Genworth Financial,
Inc. Omnibus Incentive Plan (the “Plan”), on the terms and conditions set forth
below. This Award Agreement and the Plan together govern your rights under this
Award and set forth all of the conditions and limitations affecting such rights.
Unless the context otherwise requires, capitalized terms used in this Award
Agreement shall have the meanings ascribed to them in the Plan. If there is any
inconsistency between the terms of this Award Agreement and the terms of the
Plan, the Plan’s terms shall supersede and replace the conflicting terms of this
Award Agreement.

 

1. Grant of Performance Stock Units. You are hereby granted performance stock
units (“Units”), representing the right to earn, on a one-for-one basis, Shares
of the Company’s Class A common stock (“Shares”), all in accordance with the
terms of this Award Agreement, the Plan, and any rules and procedures adopted by
the Committee. The Units represent the right to earn from 0% to [ ]% of the
Target Award, based on (i) your continued future employment, and (ii) the
Company’s level of achievement of the Performance Goals during the Performance
Period, in accordance with the terms of this Award Agreement.

 

  a. Grant Date. The Grant Date of your Units is [DATE].

 

  b. Target Award. The Target Award of Shares subject to this Award is [    ].

 

  c. Performance Goals. The Performance Goals are described on Exhibit A.

 

  d. Performance Period. The Performance Period is the period beginning [DATE]
and ending [DATE].

 

2. Agreement to Participate. You have been provided with this Agreement, and you
have the opportunity to accept this agreement, by accessing and following the
procedures set forth on the stock plan administrator’s website. The Plan is
available for your reference on the stock plan administrator’s website. You may
also request a copy of the Plan at any time by contacting Human Resources at the
address or telephone number set forth below in Section 11(a). By agreeing to
participate, you acknowledge that you have reviewed the Plan and this Award
Agreement, and you fully understand all of your rights under the Plan and this
Award Agreement, the Company’s remedies if you violate the terms of this Award
Agreement, and all of the terms and conditions which may limit your eligibility
to retain and receive the Units and/or Shares issued pursuant to the Plan and
this Award Agreement.

If you do not wish to accept the Units and participate in the Plan and be
subject to the provisions of the Plan and this Award Agreement, please contact
the Human Resources Department, Genworth Financial, Inc., 6620 W. Broad Street,
Richmond, VA 23230, or at (804) 281-6000, within thirty (30) days of receipt of
this Award Agreement. If you do not respond within thirty (30) days of receipt
of this Award Agreement, the Award Agreement is deemed accepted. If you choose
to participate in the Plan, you agree to abide by all of the governing terms and
provisions of the Plan and this Award Agreement

 

3. Earning and Vesting of Units. The Units shall not provide you with any rights
or interests therein until the Units have been earned and vested. Not later than
March 15 following the end of the Performance Period (the “Vesting Date”), the
Committee shall determine and certify the level of achievement of the
Performance Goals, and determine the number of Units earned and vested
(“Confirmed Units”). Any Units that fail to vest in accordance with the terms of
this Award Agreement will be forfeited and reconveyed to the Company without
further consideration or any act or action by you.



--------------------------------------------------------------------------------

4. Conversion to Shares. The Confirmed Units shall automatically convert to
Shares on the Vesting Date (the “Conversion Date”). These Shares will be
registered on the books of the Company in your name as of the Conversion Date,
and the Company shall deliver to you a certificate or certificates, or evidence
of book entry, with respect to such Shares.

If for any reason the Committee is unable to certify the level of achievement of
the Performance Goals by March 15 following the end of the Performance Period,
then the Vesting Date shall be March 15 following the end of the Performance
Period, but the determination of the number of Confirmed Units and the
Conversion Date shall be delayed, in the discretion of the Committee, for such
period as may be required for the Committee to certify the level of achievement
of the Performance Goals, but in no event shall the Conversion Date extend
beyond [DATE].

 

5. Treatment of Units Upon Termination of Employment. The Units shall be
immediately and automatically cancelled upon termination of your service with
the Company and its Affiliates prior to the Vesting Date, for any reason other
than your death, Total Disability or Retirement on or after the first
anniversary of the grant date. If your service with the Company and its
Affiliates terminates prior to the Vesting Date as a result of your death, Total
Disability or Retirement on or after the first anniversary of the grant date,
then the Award shall fully vest as of your termination date, and you (or your
estate, in the event of your death) shall receive a pro rata payout on the
regular Conversion Date, determined by multiplying the Confirmed Shares that
otherwise would have paid out based on actual performance for the entire
Performance Period, multiplied by a fraction, the numerator of which is the
number of full months elapsed from [DATE] until the date of your termination,
and the denominator of which is [    ].

For purposes of this Award Agreement, the following terms shall have the
following meanings:

“Retirement” shall mean your voluntary resignation on or after you have attained
age sixty (60) and accumulated five (5) or more years of combined and continuous
service with the Company.

“Total Disability” shall mean a permanent disability that would make you
eligible for benefits under the long-term disability program maintained by the
Company or any of its Affiliates (without regard to any time period during which
the disabling condition must exist) or in the absence of any such program, such
meaning as the Committee shall determine.

 

6. Change of Control. The Units shall fully vest as of the effective date of the
Change of Control of the Company (Genworth Financial, Inc.); shall be deemed
earned based on the target performance being attained for the Performance
Period; shall be distributed or paid to you within thirty (30) days following
the date of the Change of Control pro rata based on the portion of the
performance period elapsed on the date of the Change of Control in cash, Shares
(based on the value of the Shares as of the effective date of the Change of
Control), other securities, or any combination, as determined by the Committee;
and shall thereafter terminate; provided, however, that if, as of the effective
date of a Change of Control, you have been designated as a participant under the
Company’s 2014 Change of Control Plan, or any successor plans thereto, this
Section 5 shall not apply and this Award shall instead be governed by the terms
and conditions of such plan.

 

7. Payment of Taxes. The Company or any of its Affiliates employing you has the
authority and the right to deduct or withhold, or require you to remit to the
employer, an amount sufficient to satisfy federal, state, and local taxes
(including your FICA obligation) required by law to be withheld with respect to
any taxable event arising as a result of the vesting or payment of this Award.
With respect to such withholding, the employer may satisfy the tax withholding
requirement by withholding Shares having a Fair Market Value as of the date that
the amount of tax to be withheld is to be determined as nearly equal as possible
to the total minimum statutory tax required to be withheld. The obligations of
the Company under this Award Agreement will be conditional on such payment or
arrangements, and the Company, and, where applicable, its Affiliates will, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to you.

 

8.

Nontransferability. This Award may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated (“Transfer”), other than by will or by
the laws of descent and distribution, except as provided in the Plan. If any
prohibited Transfer, whether voluntary or involuntary, of the



--------------------------------------------------------------------------------

  Award is attempted to be made, or if any attachment, execution, garnishment,
or lien shall be attempted to be issued against or placed upon this Award, your
right to receive any payment pursuant to the terms of this Award shall be
immediately and automatically be forfeited, and this Award Agreement shall be
null and void.

 

9. Administration. This Award Agreement and your rights hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Award Agreement, all of
which shall be binding upon you.

 

10. Limitation of Rights. The Units do not confer to you or your beneficiary,
executors or administrators any rights of a stockholder of the Company unless
and until Shares are in fact issued to such person in connection with the Units.
This Award Agreement shall not confer upon you any right to continuation of
employment by the Company or any of its Affiliates, nor shall this Award
Agreement interfere in any way with the Company’s or any of its Affiliate’s
right to terminate your employment at any time.

 

11. Plan; Prospectus and Related Documents; Electronic Delivery.

 

  a. A copy of the Plan will be furnished upon written or oral request made to
the Human Resources Department, Genworth Financial, Inc., 6620 W. Broad Street,
Richmond, VA 23230, or telephone (804) 281-6000.

 

  b. As required by applicable securities laws, the Company is delivering to you
a prospectus in connection with this Award, which delivery is being made
electronically. A paper copy of the prospectus may also be obtained without
charge by contacting the Human Resources Department at the address or telephone
number listed above. By accepting this Award Agreement, you shall be deemed to
have consented to receive the prospectus electronically.

 

  c. The Company will deliver to you electronically a copy of the Company’s
Annual Report to Stockholders for each fiscal year, as well as copies of all
other reports, proxy statements and other communications distributed to the
Company’s stockholders. You will be provided notice regarding the availability
of each of these documents, and such documents may be accessed by going to the
Company’s website at www.genworth.com and clicking on “Investors” and then “SEC
Filings & Financial Reports” (or, if the Company changes its web site, by
accessing such other web site address(es) containing investor information to
which the Company may direct you in the future) and will be deemed delivered to
you upon posting or filing by the Company. Upon written or oral request, paper
copies of these documents (other than certain exhibits) may also be obtained by
contacting the Company’s Human Resources Department at the address or telephone
number listed above or by contacting the Investor Relations Department, Genworth
Financial, Inc., 6620 W. Broad Street, Richmond, VA 23230, or telephone
(804) 281-6000.

 

  d. By accepting this Award, you agree and consent, to the fullest extent
permitted by law, in lieu of receiving documents in paper format to accept
electronic delivery of any documents that the Company may be required to deliver
in connection with this Award and any other Awards granted to you under the
Plan. Electronic delivery of a document may be via a Company e-mail or by
reference to a location on a Company intranet or internet site to which you have
access.

 

12. Amendment, Modification, Suspension, and Termination. Subject to the terms
of the Plan, this Agreement may be modified or amended by the Committee;
provided that no such amendment shall materially and adversely affect your
rights hereunder without your consent. Notwithstanding the foregoing, you hereby
expressly agree to any amendment to the Plan and this Agreement to the extent
necessary to comply with applicable law or changes to applicable law (including,
but not limited to, Code Section 409A) and related regulations or other guidance
and federal securities laws.

 

13.

Applicable Law. The validity, construction, interpretation, and enforceability
of this Award Agreement shall be determined and governed by the laws of the
State of Delaware without giving effect to the



--------------------------------------------------------------------------------

  principles of conflicts of law. For purposes of litigating any dispute that
arises under this grant or the Award Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of Virginia, and agree that such
litigation shall be conducted in the courts of Richmond, Virginia or the federal
courts for the United States for the Eastern District of Virginia, where this
Award is made and/or to be performed.

 

14. Entire Agreement; Plan Controls. This Award Agreement, the Plan, and the
rules and procedures adopted by the Committee contain all of the provisions
applicable to the Award and no other statements, documents or practices may
modify, waive or alter such provisions unless expressly set forth in writing,
signed by an authorized officer of the Company and delivered to you. In the
event of any actual or alleged conflict between the provisions of the Plan and
the provisions of this Agreement, the provisions of the Plan shall be
controlling and determinative.

 

15. Compensation Recoupment Policy. This Award shall be subject to any
compensation recoupment policy of the Company that is applicable by its terms to
you and to Awards of this type.

 

16. Successors. This Award Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Award Agreement and the Plan.

PLEASE REFER ANY QUESTIONS YOU MAY HAVE REGARDING YOUR PERFORMANCE STOCK UNIT
AWARD TO THE EXECUTIVE VICE PRESIDENT OF HUMAN RESOURCES.



--------------------------------------------------------------------------------

Exhibit A

Performance Stock Unit Award

Performance Measure and Goals

The Units will be earned, in whole or in part, based on the Company’s
achievement of [    ] (as defined below) during the Performance Period, as
follows:

 

Performance

Measure

   Weight
(% of
Target)     Threshold
([    ]% Payout)    Target
(100% Payout)    Maximum
([    ]% Payout)                                 

Total:

     100 %         

 

  •   Payout for performance between points is interpolated on a straight-line
basis.

 

  •   No payout shall be earned for performance below threshold levels

 

  •   Notwithstanding the level of achievement of the above Performance Goals,
the Committee may exercise negative discretion to pay out a lesser amount, or no
amount at all, under the Performance Stock Unit Award based on such
considerations as the Committee deems appropriate.